DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to amendments filed on 02/23/2022, wherein Claim 1 was amended, claims 21 and 22 were added and claims 16-20 were cancelled. The drawing objection, 112(b), 102 and 103 rejections made in the previous office action have been withdrawn, in view of the amended claims. 
Allowable Subject Matter
Claims 1-15 and 21-22 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1 the closes prior art of Semyon Sherstinsky (US6464790B1) presented in the previous office action does not teach, suggest nor discloses or make obvious the combination of a workpiece susceptor body comprising a front face, a back face and a workpiece contact zone further comprising one or more axial channels disposed within the susceptor body, the axial channels connecting to one or more openings extending into an outer portion of the front face, each of the openings disposed radially outward of the workpiece  contact zone of the susceptor body; and a workpiece retaining portion radially outward from each of the one or  more openings, the workpiece retaining portion comprising a circumferential ring configured to prevent radial movement of the workpiece beyond the circumferential ring; wherein the workpiece contact zone is at a greater elevation than the outer portion of the front face to form a gap radially outward of the workpiece contact zone and axially between the front face of the susceptor body and the workpiece, in combination with all the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        
Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        March 12, 2022